
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 319
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received
		
		CONCURRENT RESOLUTION
		Recognizing the anniversary of the tragic
		  shootings that occurred at Fort Hood, Texas, on November 5,
		  2009.
	
	
		Whereas, on November 5, 2009, a gunman entered the Soldier
			 Readiness Processing Center at Fort Hood, Texas, and opened fire on military
			 and civilian personnel who were preparing for deployment or who had recently
			 returned to the United States from overseas;
		Whereas 13 people were killed, including 12 soldiers, one
			 of whom was an expecting mother, and one former soldier;
		Whereas 31 people were wounded, and some of the wounded
			 required months of care and rehabilitation;
		Whereas civilian and military law enforcement personnel of
			 the Department of Defense acted swiftly and courageously to neutralize the
			 threat;
		Whereas Army medics immediately began treating the
			 wounded, greatly reducing the loss of life;
		Whereas nearby Army personnel selflessly evacuated wounded
			 individuals to safety prior to the threat being eliminated; and
		Whereas the Fort Hood regional communities, the State of
			 Texas, military service organizations and countless Americans united in support
			 of the Fort Hood victims and their families: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the shootings that occurred at
			 Fort Hood, Texas, on November 5, 2009, as a tragic event in the history of the
			 Army and the United States;
			(2)extends its deepest sympathies to the
			 families and friends of the victims of the shootings who had already sacrificed
			 a great deal by righteously answering their country’s call to serve;
			(3)honors the civilian law enforcement
			 personnel of the Department of Defense for effectively implementing their
			 training to promptly eliminate the threat, thereby limiting additional loss of
			 life or injury;
			(4)commends the Fort
			 Hood command team for its timely response and situational control; and
			(5)expresses gratitude to the Fort Hood
			 communities, military personnel stationed at Fort Hood, military service
			 organizations, and the American people for promptly extending comfort and
			 assistance to the victims of the shootings and their families.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
